Putnam Investments One Post Office Square Boston, MA 02109 December 31, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Putnam Funds Trust (the “Trust”) (Reg. Nos. (333-515) (811-07513)), on behalf of Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund; Putnam Emerging Markets Equity Fund and Putnam Retirement Income Fund Lifestyle 2 (the ‘funds”) Post-Effective Amendment No. 224 to the Trust’s Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No 224 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 24, 2015. Comments or questions concerning this certificate may be directed to Venice Monagan at 1-800-225-2465, ext. 18939. Putnam Funds Trust On behalf of: Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund; Putnam Emerging Markets Equity Fund and Putnam Retirement Income Fund Lifestyle 2 Very truly yours, By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq.
